Citation Nr: 0817594	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  06-02 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for postoperative 
acromioclavicular separation of the left shoulder with 
degenerative changes, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from November 1986 to November 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  December 2004 and May 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.

The veteran testified before the Board in January 2008.  At 
the hearing, the vetera submitted additional VA medical 
evidence with a waiver of initial RO consideration of the 
evidence.  

The veteran has raised an issue of entitlement to service 
connection for nerve damage of the left arm secondary to 
service-connected back disorder and/or left shoulder 
disorder.  This issue has not been developed for appellate 
review and is referred to the RO for appropriate action.

The issue of an increased rating for postoperative 
acromioclavicular separation of the left shoulder with 
degenerative changes is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's service-connected lumbosacral strain is not 
manifested by unfavorable ankylosis and does not produce any 
limitation which would approximate or be analogous to 
unfavorable ankylosis.


CONCLUSION OF LAW

The criteria for a rating higher than 40 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. § 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, Diagnostic Code 
5237 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Such notice was not provided in this case.  Although the 
appellant received inadequate preadjudicatory notice, and 
that error is presumed prejudicial, the record reflects that 
the purpose of the notice was not frustrated.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Vazquez-Flores, 
supra.

In a February 2006 letter, the RO stated that to establish 
entitlement to an increased evaluation for his service-
connected back disability, the evidence must show that his 
condition "has gotten worse."  The letter also explained 
that the VA was responsible for (1) requesting records from 
Federal agencies, (2) assisting in obtaining private records 
or evidence necessary to support his claim, and (3) providing 
a medical examination if necessary.  In a March 2006 letter, 
the appellant was informed of the provisions for assigning 
effective dates and disability ratings.  The May 2006 rating 
decision explained the criteria for the next higher 
disability rating available for the service-connected back 
disability under the applicable diagnostic code.  The June 
2007 statement of the case provided the appellant with the 
applicable regulations relating to disability ratings for his 
service-connected back disability and stated that, pursuant 
to 38 C.F.R. § 4.10, disability evaluations center on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  Moreover, 
the record shows that the appellant was represented by a 
Veteran's Service Organization and its counsel throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  Thus, based on the record as a whole, the 
Board finds that a reasonable person would have understood 
from the information that VA provided to the appellant what 
was necessary to substantiate his claim, and as such, that he 
had a meaningful opportunity to participate in the 
adjudication of his claim such that the essential fairness of 
the adjudication was not affected.  See Sanders, 487 F.3d at 
489. 

VA has assisted the veteran in obtaining evidence, afforded 
the veteran a physical examination, obtained a medical 
opinion as to the current severity of the lumbar spine 
disability and afforded the veteran the opportunity to give 
testimony before the Board.  All known and available records 
relevant to the issue on appeal have been obtained and 
associated with the veteran's claims file; and the veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
which is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7. When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant. 38 C.F.R. § 4.3.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In evaluating the severity 
of a particular disability, it is essential to consider its 
history.   38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 
282 (1991).  However, while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Staged ratings are, however, appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  The 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.   Hart v. Mansfield, 21 
Vet. App. 506 (2007).

By a December 1990 rating decision, the RO initially granted 
service connection for lumbosacral strain and assigned a 10 
percent rating.  By a June 1991 rating decision, the RO 
granted a 20 percent rating for lumbosacral strain and by a 
September 2001 Supplemental Statement of the Case, the RO 
granted a 40 percent evaluation for the disorder.    

The veteran filed a claim for increase in January 2006.  

Lumbosacral strain is rated under the general rating formula 
for rating diseases and injuries of the spine (outlined 
below).  38 C.F.R. § 4.71a, Code 5237.  Under the general 
rating formula for rating diseases and injuries of the spine, 
with or without symptoms such as pain, stiffness or aching in 
the area of the spine affected by residuals of injury or 
disease, the following ratings will apply.  A 50 percent 
evaluation is warranted where there is unfavorable ankylosis 
of the entire thoracolumbar spine.  A 100 percent evaluation 
is warranted where there is unfavorable ankylosis of the 
entire spine.

The veteran underwent a VA examination of the spine in 
February 2006.  He reported pain in the lumbosacral area that 
would radiate into the left leg and was constant.  He stated 
that the pain flared up twice per week and lasted four to 
five days.  It was unpredictable and he did not know what 
precipitated it and he felt that additional limitation of 
function was approximately 100 percent.  He denied weight 
loss, fever, malaise, dizziness, visual disturbance, 
numbness, weakness, bowel or bladder complaint and erectile 
dysfunction.  He wore a corset.  He had no difficulty 
walking, eating, grooming, bathing, toileting or dressing.  
The examiner noted that the veteran's occupation had not been 
impaired by the lumbosacral problem.   

On physical examination, the veteran's posture and gait were 
normal.  He walked without any device.  Forward flexion was 
to 34 degrees, 10 times with pain and spasm.  Extension was 
to 14 degrees, 2 times with pain and spasm.  Left lateral 
flexion was to 70 degrees, 4 times with pain and spasm.  
Right lateral flexion was to 11 degrees, 2 times with pain 
and spasm.  Left lateral rotation was to 4 degrees, 2 times 
with pain and spasm.  Right lateral rotation was to 8 
degrees, 2 times with pain and spasm.  The examiner noted 
definite evidence of spasm on range of motion testing, 
however there was no evidence of fatigue, weakness, or lack 
of endurance.  Gait and spinal contour were normal.  There 
was no evidence of scoliosis, lordosis, kyphosis, scar 
formation, spasm, vesiculation, or areas of tenderness.  
There was no restriction in chewing, breathing, diaphragmatic 
respirations, gastrointestinal symptoms, intercostals 
expansion, dyspnea, dysphagia, subluxation.  Neurologic 
examination revealed the cranial nerves to be intact.  
Cerebellar function studies were normal.  No pathologic 
reflexes were elicited.  Sensory modalities were all negative 
or within normal limits and deep tendon reflexes were zero 
over three.  The veteran demonstrated no evidence of abnormal 
shoe wear or callosities.  He was able to stand on his heels 
and toes.  The examiner noted that the veteran replaced his 
shoes and socks with great deal of difficulty but was noted 
to be able to forward flex greater than 70 degrees at that 
time (although with a great deal of difficulty).  X-rays of 
the lumbar spine revealed old anterior wedging, T12-L1 with 
slight narrowing at L5-S1 and spondylolisthesis.  The 
diagnoses were lumbosacral strain, with narrowing (slight L5-
5) and spondylolisthesis.       

In an addendum dated in May 2006, the same examiner noted 
that the veteran had reported episodes of flare-ups at least 
twice a week lasting four or five days "(suggesting greater 
than 10 days per week!)," was inconsistent in historical 
data as and "bizarre and inconsistent" in performance of 
range of motion testing (consistently demonstrating greater 
range of motion when he thought he was not being observed).

The veteran submitted copies of VA outpatient treatment 
records dated from 1992 to 2007 in support of his claim for 
an increased rating for his lumbar spine disorder.  Medical 
treatment records dated in December 2007 show that the 
veteran received ongoing chiropractic treatment for low back 
pain.  He had reported that his back condition has remained 
the same with a pain level described as a level 3.

Since the veteran's service-connected lumbosacral strain is 
currently rated as 40 percent disabling, assignment of a 
higher rating would require unfavorable ankylosis of the 
entire thoracolumbar spine for a 50 percent rating or 
unfavorable ankylosis of the entire spine for a 100 percent 
rating.  For rating purposes, unfavorable ankylosis means the 
entire thoracolumbar spine or the entire spine is fixed in 
flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  There is no competent medical 
evidence of any of those manifestations during the February 
2006 VA examination.  The veteran did not describe any 
limitation which would amount to unfavorable ankylosis.

The veteran reports that his low back disorder restricts him 
from lifting, sitting or standing for any length of time and 
that he cannot hold a job, in part, due to his lumbar spine 
disability.  He testified that he experiences muscle spasms 
which can be incapacitating.  He states that when this 
happens, he is confined to his bed for several days and that 
this happens about half a dozen to a dozen times a year.  

The objective medical evidence, however, does not support the 
veteran's contentions.  An April 2000 decision by the Social 
Security Administration (SSA) found the veteran disabled 
since September 1996 due to affective disorder and anxiety 
related disorder.  There was no mention of any lumbar spine 
complaints in the SSA medical records.  Furthermore, on VA 
examination in February 2006, the examiner specifically noted 
that the veteran's occupation had not been impaired by the 
lumbosacral problem.  In the May 2006 addendum, the examiner 
appeared to question the veteran's truthfulness in reporting 
incapacitating flare-ups and noted a discrepancy between the 
veteran's range of motion testing when he was being observed 
and when he thought he was not.  

The Board finds that the objective evidence of record more 
nearly approximates the criteria for the current 40 percent 
rating assigned pursuant to Diagnostic Code 5237. Also 
considered have been the complaints of chronic low back pain 
and spasms and potential additional limitation of functioning 
resulting therefrom.  However, there is insufficient 
objective evidence to conclude that the veteran's back pain 
is associated with such additional functional limitation as 
to warrant increased compensation pursuant to provisions of 
38 C.F.R. § 4.45 or the holding in DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

For all the foregoing reasons, there is no basis for staged 
ratings, pursuant to Hart, and the claim for a higher rating 
must be denied.  In summary, the preponderance of the 
evidence reflects that the veteran's service-connected 
lumbosacral strain is no more than 40 percent disabling.  
Consequently, the benefit-of-the- doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).

The Board has also considered the provisions of 38 C.F.R. § 
3.321(b)(1), as to an extra-schedular rating.  However as 
noted above, the objective evidence of record do not show 
either frequent hospitalization or marked interference with 
employment due to the service-connected low back disorder.  
Likewise, there is no other evidence of record to show that 
his low back disorder involves such disability that an extra-
schedular rating would be warranted under the provisions of 
38 C.F.R. § 3.321(b)(1).  Therefore, the Board finds that 
further consideration or referral of this matter under the 
provisions of 38 C.F.R. § 3.321 is not necessary or 
appropriate.


ORDER

A rating higher than 40 percent for lumbosacral strain is 
denied.


REMAND

As to the claim for an increased rating for the left 
shoulder, the veteran last underwent a VA examination for the 
service-connected disorder in September 2004.  

The veteran currently reports experiencing numbness in the 
entire left arm from the shoulder to the finger tip.  VA 
outpatient treatment records dated in 2007 show that the 
veteran is being followed for complaints of left arm and hand 
numbness

The medical evidence of record is insufficient for the Board 
to render a decision on the severity of the veteran's left 
shoulder disability and requires a remand for further 
investigation by a medical professional as the Board is 
prohibited from substituting its own medical opinions.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The duty to 
assist includes providing a thorough and contemporaneous 
medical examination when the record does not adequately 
reveal the current state of the claimant's disability.  
38 U.S.C.A. § 5103A(d)(1); Green v. Derwinski, 1 Vet. App. 
121 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
appropriate VA examination to determine 
the current severity of the service-
connected postoperative acromioclavicular 
separation of the left shoulder with 
degenerative changes.  The claims folder 
and a copy of this REMAND must be made 
available to the examiner.  The examiner 
should assess all current symptomatology 
related to the service-connected left 
shoulder disorder, and any other disorders 
associated therewith.  

2.  After completion of the foregoing, 
readjudicate the veteran's claim for 
service connection for postoperative 
acromioclavicular separation of the left 
shoulder with degenerative changes.  If 
the determination of this claim remains 
unfavorable to the veteran, the AMC must 
issue a supplemental statement of the case 
and provide him a reasonable period of 
time to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


